Citation Nr: 1229579	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  08-27 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for neuropathy of the left leg and foot to include as secondary to service-connected degenerative joint disease and degenerative disc disease of the thoracic spine. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1974 to August 1976, from May 1980 to October 1985, and from December 1985 to February 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

After the supplemental statement of the case was issued in April 2009, the Veteran submitted additional medical evidence.  In June 2012, the Veteran asked the Board to remand the case to the RO for initial consideration of the evidence.  

Accordingly, the case is REMANDED for the following action:


Consider the additional evidence submitted by the Veteran since the issuance of the supplemental statement of the case in April 2009.  If the benefit is denied, then furnish the Veteran and his representative a supplemental statement of the case and return the case to Board. 







The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


